Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 1 of 15
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 26, 2020
                                                                David J. Bradley, Clerk
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 2 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 3 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 4 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 5 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 6 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 7 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 8 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 9 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 10 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 11 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 12 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 13 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 14 of 15
Case 4:18-cv-00644 Document 191 Filed on 10/26/20 in TXSD Page 15 of 15
